DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/29/21 has been considered by the examiner.


Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The dependent claim 7 is objected as allowable because the closest prior art found fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features in the specific order, structure and combination of limitations of the dependent claims in combination with the independent claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al. (US Patent Publication 2018/0302182 herein after referenced as Ly) in view of PAN et al. (US Patent Publication 2020/0067755 herein after referenced as Pan).

Regarding claim 1 and claim 23, Ly discloses:
A wireless communication method, comprising: and A wireless communication apparatus, comprising a processor configured to: mapping, by a base station, an indication information to one or more resource elements, (Ly, [0064] discloses the transmitting device such as the scheduling entity (i.e. reads on base station) may allocate one or more REs (i.e. reads on mapping to one or more resource elements) to carry DL control information (i.e. reads on indication information) including channels such as a PBCH, a PSS, an SSS; Ly, Fig. 11 & [0082] discloses the scheduling entity may be a base station and Fig. 11 shows the scheduling entity comprising a transceiver and user interface and a processing system that includes a processor, memory and computer readable medium including various instructions).
wherein the one or more resource elements are resource elements in one or more synchronization signal symbols that are not mapped by a synchronization signal, wherein the indication information includes paging (Ly, Fig. 6 & [0074] discloses because the PSS and SSS do not use all the available bandwidth within the SS block (i.e. reads on synchronization signal), some or all of the unused/unallocated resources (i.e. reads on resource elements in one or more synchronization signal symbols that are not mapped) such as REs may be used for carrying other information (i.e. reads on indication information) or supplemental channels such as a scheduling grant of PDSCH resources that carry minimum system information block MSIB information, (i.e. reads on indication information includes scheduling information of remaining minimum system information), paging channel / signal (i.e. reads on indication information includes paging information), etc. and the scheduling entity may utilize the reallocated REs to transmit the MIB information using the supplemental channel; Ly, [0080] discloses the scheduling entity may indicate the boosted PSS and/or SSS via a remaining minimum system information RMSI; Ly, [0006] discloses the scheduling entity schedules a plurality of time-domain symbols for transmitting a synchronization signal SS block that includes a primary synchronization signal PSS, a secondary synchronization signal and a physical broadcast channel PBCH and the scheduling entity jointly encodes the PBCH and the supplemental channel for transmission and transmits the plurality of time-domain symbols including the SS block and the supplemental channel to a user equipment UE).
transmitting the indication information to a user equipment (Ly, [0007] discloses a method of wireless communication operable at a user equipment UE (i.e. reads on user equipment) and the UE receives a plurality of time-domain symbols including a synchronization signal SS block and a supplemental channel (i.e. reads on indication information) and the SS block includes a primary synchronization signal PSS, a secondary synchronization signal SSS and a physical broadcast channel PBCH and at least one of the PSS or SSS being frequency multiplexed with the supplemental channel and the UE decodes the plurality of time-domain symbols to recover the supplemental channel PSS, SSS and PBCH that is jointly encoded with the supplemental channel; Ly, [0071] discloses a scheduling entity such as a gNB may transmit synchronization and control signals such as PSS, SSS and PBCH to one or more scheduled entities such as a UE using various SS block designs and each SS block may include a PSS, SSS, and PBCH and the SS block may include four OFDM symbols and the time-frequency resources such as REs or RBs of SS block may be allocated to carry a PSS, an SSS and a PBCH and some resources of the SS block may be allocated to a demodulation reference signal DMRS associated with the PBCH and in some aspects the PBCH spans a wider bandwidth than that of the PSS and/or SSS).
Ly discloses the transmission of paging channel or signal in the unused portions of a synchronization signal block SSB but fails to explicitly disclose that said paging signal is a paging downlink control information and therefore fails to disclose “wherein the indication information includes paging downlink control information”.
In a related field of endeavor, Pan discloses:
wherein the indication information includes paging downlink control information (Pan, [0149] discloses SSBs can be used for transmitting synchronization signals and channels and to more efficiently utilize SSBs, other signals or channels may reuse a subset of SSBs to improve system throughput, reduce overhead and enhance spectrum efficiency and SSBs may be reused for other signals or channel transmissions such as paging downlink control information DCI; Pan, [0135] discloses reusing unused SSBs for transmission may allow system resources to be more efficiently utilized and system throughput to be enhanced; Pan, [0004] discloses a synchronization signal block SSB).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Ly to incorporate the teachings of Pan for the purpose of improving the system throughput, reduce overhead and enhance spectrum efficiency (Pan, [0135] & [0149]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process of utilizing unused SSBs to include various other information such as a paging signal as taught by Ly) with another known element and comparable device utilizing a known technique (i.e. performing a process of utilizing unused SSBs to include various other information such as a paging signal, wherein the various other information includes a paging downlink control information DCI as taught by Pan) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of utilizing unused SSBs to include various other information such as a paging signal (i.e. as taught by Ly & Pan) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
Regarding claim 2 and claim 24, Ly in view of Pan discloses:
The method of claim 1 (see claim 1) and The wireless communication apparatus of claim 23 (see claim 23).
wherein the one or more resource elements comprise one or more continuous pluralities of resource elements without a demodulation reference signal mapped to a resource element of the continuous plurality of resource elements, (Ly, Fig. 6 shows the frequency and time domain of the resource block comprising multiple unused portions of the PSS and the SSS occupying multiple resource elements of the frequency domain and the DMRS are mapped to the PBCH and not the unused portions; Ly Fig. 4 shows multiple continuous resource elements above and below the resource block RB).
and wherein the method further comprises: mapping a demodulation reference signal to one or more resource elements in one or more physical broadcast channel symbols that are adjacent to at least one of the one or more synchronization signal symbols, (Ly, Fig. 6 & [0071] discloses a scheduling entity such as a gNB may transmit synchronization and control signals such as PSS, SSS and PBCH to one or more scheduled entities such as a UE using various SS block designs and each SS block may include a PSS, SSS, and PBCH and the SS block may include four OFDM symbols and the time-frequency resources such as REs or RBs of SS block may be allocated to carry a PSS, an SSS and a PBCH and some resources of the SS block may be allocated to a demodulation reference signal DMRS associated with the PBCH and in some aspects the PBCH spans a wider bandwidth than that of the PSS and/or SSS and Fig. 6 shows the frequency and time domain of the resource block comprising PSS, SSS and PBCH which are adjacent in time to each other wherein the PBCH includes a DMRS).
wherein the indication information shares a same antenna port with the physical broadcast channel (Ly, [0073]-[0074] discloses the PBCH may be transmitted from two ports such as one common port P0 with PSS/SSS and discloses because the PSS and SSS do not use all the available bandwidth within the SS block, some or all of the unused unallocated resources may be used for carrying other information or supplemental channels including the scheduling grant of PDSCH resources that carry minimum system information block MSIB information, paging channel or signal, a supplemental PBCH, etc.; Ly, [0077] discloses the scheduling entity may use the same transmit Tx configuration for transmitting the supplemental PBCH and PBCH in the same SS block and a Tx configuration refers to a certain combination of transmission schemes for example a transmitting device may use the same antenna port configuration.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that an SS block may carry multiple different information in the unused unallocated resources such as a combination of the MSIB information, paging signal, supplemental PBCH and the various different information is transmitted via a common antenna port).
Regarding claim 4 and claim 25, Ly in view of Pan discloses:
The method of claim 1 (see claim 1) and The wireless communication apparatus of claim 23 (see claim 23).
wherein the one or more resource elements are outside a bandwidth of the one or more synchronization signals, and wherein the one or more resource elements are inside a bandwidth of one or more physical broadcast channels (Ly, Fig. 6 & [0074] discloses because the PSS and SSS do not use all the available bandwidth within the SS block, some or all of the unused/unallocated resources such as REs may be used for carrying other information or supplemental channels such as a paging channel / signal and Fig. 6 shows the PSS and SSS having shorter bandwidth with the unused portions shown as outside the bandwidth of the PSS and SSS and overlapping and inside the bandwidth of the PBCH; Ly, [0071] discloses in some aspects the PBCH spans a wider bandwidth than that of the PSS and/or SSS).


Claim(s) 5, 10, 20 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al. (US Patent Publication 2018/0302182 herein after referenced as Ly) in view of PAN et al. (US Patent Publication 2020/0067755 herein after referenced as Pan) and further in view of Oroskar et al. (US Patent 8,929,927 herein after referenced as Oroskar).  

Regarding claim 5 and claim 26, Ly in view of Pan discloses:
The method of claim 1 (see claim 1) and The wireless communication apparatus of claim 23 (see claim 23).
Ly in view of Pan discloses receiving a paging signal such as a paging downlink control information but fails to disclose “wherein the indication information comprises an indicator of a paging transmission mode, wherein the paging transmission mode is a mode by which a paging downlink control information and/or paging message is to be transmitted, and wherein the method further comprises: selecting the paging transmission mode from among a plurality of available transmission modes.” 
In a related field of endeavor, Oroskar discloses:
wherein the indication information comprises an indicator of a paging transmission mode, wherein the paging transmission mode is a mode by which a (Oroskar, Column 9, Lines 1-5 discloses the SCI of a particular WCD or UE is typically configured in the base station serving the WCD which may indicate the SCI to WCDs in a system parameters message or in other messages that are broadcast in the coverage area; Oroskar, Column 15, Lines 42-51 discloses the RAN determining one or more paging parameters for communications over the first paging channel and such paging parameters may include but are not limited to a quick paging setting such as to enable or disable quick paging, a setting that indicates the period at which a device in the coverage area should listen to the paging channel such as the slot cycle index SCI, etc.; Oroskar, Column 8, Lines 57-66 discloses a slot cycle index SCI typically defines the time slots at which a WCD or UE will check the paging channel for a page request message and a WCD operating at slot cycle index 0 would listen for a page request message every 1.28 seconds, a WCD operating at slot cycle index 1 will listen for a page request every 2.56 seconds; Oroskar, Column 12, Lines 7-12 discloses the RAN broadcasts quick page messages once per quick paging channel time slot and every WCD assigned to the same quick paging channel time slot then reads the same broadcast quick page message and depending on how many WCDs are assigned to the same quick paging channel slot, two or more WCDs may need to share a first indicator bit.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the slot cycle index SCI is a paging transmission mode that is selected from a plurality of SCI).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Ly in view of Pan to incorporate the teachings of Oroskar for the purpose of providing the system with a means to conserve battery power (Oroskar, Column 11, Lines 28-30) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process of transmitting a paging signal to the mobile device as taught by Ly) with another known element and comparable device utilizing a known technique (i.e. performing a process of transmitting a paging signal to the mobile device, wherein the paging signal includes scheduling information and paging reason category information indicating the paging reason that causes the mobile device to wake up to receive paging messages or to remain asleep to conserve battery power as taught by Oroskar) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of transmitting a paging signal to the mobile device (i.e. as taught by Ly & Oroskar) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.   
Regarding claim 10, Ly in view of Pan discloses:
The method of claim 1, further comprising: (see claim 1). 
Ly in view of Pan discloses receiving a paging signal such as a paging downlink control information but fails to disclose “determining a group of user equipment to which one or more user equipment to page belong, wherein the indication information includes an indicator for the group of user equipment.” 
In a related field of endeavor, Oroskar discloses:
determining a group of user equipment to which one or more user equipment to page belong, wherein the indication information includes an indicator for the group of user equipment (Oroskar, Column 12, Lines 7-12 discloses the RAN broadcasts quick page messages once per quick paging channel time slot and every WCD assigned to the same quick paging channel time slot then reads the same broadcast quick page message and depending on how many WCDs are assigned to the same quick paging channel slot, two or more WCDs may need to share a first indicator bit; Oroskar, Column 9, Lines 1-5 discloses the SCI of a particular WCD or UE is typically configured in the base station serving the WCD which may indicate the SCI to WCDs in a system parameters message or in other messages that are broadcast in the coverage area; Oroskar, Column 15, Lines 42-51 discloses the RAN determining one or more paging parameters for communications over the first paging channel and such paging parameters may include but are not limited to a quick paging setting such as to enable or disable quick paging, a setting that indicates the period at which a device in the coverage area should listen to the paging channel such as the slot cycle index SCI, etc.; Oroskar, Column 8, Lines 57-66 discloses a slot cycle index SCI typically defines the time slots at which a WCD or UE will check the paging channel for a page request message and a WCD operating at slot cycle index 0 would listen for a page request message every 1.28 seconds, a WCD operating at slot cycle index 1 will listen for a page request every 2.56 seconds).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Ly in view of Pan to incorporate the teachings of Oroskar for the purpose of providing the system with a means to conserve battery power (Oroskar, Column 11, Lines 28-30) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process of transmitting a paging signal to the mobile device as taught by Ly) with another known element and comparable device utilizing a known technique (i.e. performing a process of transmitting a paging signal to the mobile device, wherein the paging signal includes scheduling information and paging reason category information indicating the paging reason that causes the mobile device to wake up to receive paging messages or to remain asleep to conserve battery power as taught by Oroskar) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of transmitting a paging signal to the mobile device (i.e. as taught by Ly & Oroskar) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.   
Regarding claim 20, Ly in view of Pan discloses:
The method of claim 1, further comprising: (see claim 1) .
Ly in view of Pan discloses receiving a paging signal such as a paging downlink control information but fails to disclose “receiving the indication information, the indication information including an indicator for a group of user equipment determined based on incoming data information indicating a user equipment to page.” 
In a related field of endeavor, Oroskar discloses:
receiving the indication information, the indication information including an indicator for a group of user equipment determined based on incoming data information indicating a user equipment to page (Oroskar, Column 12, Lines 7-12 discloses the RAN broadcasts quick page messages once per quick paging channel time slot and every WCD assigned to the same quick paging channel time slot then reads the same broadcast quick page message and depending on how many WCDs are assigned to the same quick paging channel slot, two or more WCDs may need to share a first indicator bit; Oroskar, Column 9, Lines 1-5 discloses the SCI of a particular WCD or UE is typically configured in the base station serving the WCD which may indicate the SCI to WCDs in a system parameters message or in other messages that are broadcast in the coverage area; Oroskar, Column 15, Lines 42-51 discloses the RAN determining one or more paging parameters for communications over the first paging channel and such paging parameters may include but are not limited to a quick paging setting such as to enable or disable quick paging, a setting that indicates the period at which a device in the coverage area should listen to the paging channel such as the slot cycle index SCI, etc.; Oroskar, Column 8, Lines 57-66 discloses a slot cycle index SCI typically defines the time slots at which a WCD or UE will check the paging channel for a page request message and a WCD operating at slot cycle index 0 would listen for a page request message every 1.28 seconds, a WCD operating at slot cycle index 1 will listen for a page request every 2.56 seconds).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Ly in view of Pan to incorporate the teachings of Oroskar for the purpose of providing the system with a means to conserve battery power (Oroskar, Column 11, Lines 28-30) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process of transmitting a paging signal to the mobile device as taught by Ly) with another known element and comparable device utilizing a known technique (i.e. performing a process of transmitting a paging signal to the mobile device, wherein the paging signal includes scheduling information and paging reason category information indicating the paging reason that causes the mobile device to wake up to receive paging messages or to remain asleep to conserve battery power as taught by Oroskar) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of transmitting a paging signal to the mobile device (i.e. as taught by Ly & Oroskar) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.   


Claim(s) 8-9, 11-12, 14 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al. (US Patent Publication 2018/0302182 herein after referenced as Ly) in view of PAN et al. (US Patent Publication 2020/0067755 herein after referenced as Pan) and further in view of Islam et al. (US Patent Publication 2018/0199310 herein after referenced as Islam).

Regarding claim 8, Ly in view of Pan discloses:
The method of claim 1, further comprising: (see claim 1).
Ly in view of Pan discloses transmitting a paging signal but fails to explicitly disclose “receiving one or more responses to the indication information from one or more user equipment; and transmitting one or more paging messages based on information received in the one or more responses.” 
In a related field of endeavor, Islam discloses:
receiving one or more responses to the indication information from one or more user equipment; and transmitting one or more paging messages based on information received in the one or more responses (Islam, [0075]-[0078] discloses base station may transmit paging group information associated with a first paging group across transmit beams 205 and discloses the first UE 115a may receive the group paging information and transmit a first paging response and discloses second UE 115b may receive the paging group information and may transmit a second paging response and discloses the base station may listen for paging response signals and receive the first paging response from the first UE 115a and the second paging response from the second UE 115b and the base station may transmit a directional data channel transmission containing paging information for UE 115a over the beams 205a, 205d and alternatively, the base station may in some cases transmit the directional data channel transmission containing the paging information over only beam 205a in the case that base station 105a is able to determine that the paging response received over resources corresponding to beam 205a originated at UE 115a; Islam, [0084] discloses the UE may transmit a paging response to base station that indicates a beam of the set of beams over which the paging group information was beamswept where the UE receives the control channel transmission over the indicated beam; Islam, [0071] discloses the paging group information may be transmitted as part of or multiplexed with a synchronization signal such as a PSS, SSS, PBCH, etc. during a synchronization subframe; Islam, [0050] discloses such techniques may allow for a relatively small amount of data to be transmitting which may enhance the efficiency of a system for example paging group information may include relatively few bits of information which may be included in a synchronization signal broadcast and enables the base station to selectively transmit paging information to a subset of UEs which may provide benefits to the wireless communication system such as improving a battery life of the UEs; Islam, [0061] discloses the base station may have an antenna array with a number of antenna ports that the base station uses for beamforming in its communication with the UE).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Ly in view of Pan to incorporate the teachings of Islam for the purpose of enhancing the efficiency of the system (Islam, [0050]) and providing the system with a means to determine which beams and antenna ports to utilize in transmitting the paging message that (Islam, [0078]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process of transmitting a PSS and SSS to a user equipment from a base station wherein a paging indication is included in the PSS and SSS as taught by Ly) with another known element and comparable device utilizing a known technique (i.e. performing a process of transmitting a PSS and SSS to a user equipment from a base station wherein a paging indication is included in the PSS and SSS, wherein the process includes the base station receiving a response to the paging indication from the user equipment including a selected beam which is utilized by the base station in transmitting the paging message as taught by Islam) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of transmitting a PSS and SSS to a user equipment from a base station wherein a paging indication is included in the PSS and SSS and the user equipment receives a paging message based on the paging indication (i.e. as taught by Ly & Islam) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
Regarding claim 9, Ly in view of Pan discloses:
The method of claim 1, further comprising: (see claim 1).
Ly in view of Pan discloses transmitting a paging signal but fails to explicitly disclose “transmitting the indication information using a plurality of antenna ports; receiving one or more responses to the indication information from one or more user equipment, each response indicating at least one antenna port; and transmitting one or more paging messages using the antenna ports indicated in the responses.” 
In a related field of endeavor, Islam discloses:
transmitting the indication information using a plurality of antenna ports; receiving one or more responses to the indication information from one or more user equipment, each response indicating at least one antenna port; and transmitting one or more paging messages using the antenna ports indicated in the responses (Islam, [0075]-[0078] discloses base station may transmit paging group information associated with a first paging group across transmit beams 205 and discloses the first UE 115a may receive the group paging information and transmit a first paging response and discloses second UE 115b may receive the paging group information and may transmit a second paging response and discloses the base station may listen for paging response signals and receive the first paging response from the first UE 115a and the second paging response from the second UE 115b and the base station may transmit a directional data channel transmission containing paging information for UE 115a over the beams 205a, 205d and alternatively, the base station may in some cases transmit the directional data channel transmission containing the paging information over only beam 205a in the case that base station 105a is able to determine that the paging response received over resources corresponding to beam 205a originated at UE 115a; Islam, [0084] discloses the UE may transmit a paging response to base station that indicates a beam of the set of beams over which the paging group information was beamswept where the UE receives the control channel transmission over the indicated beam; Islam, [0071] discloses the paging group information may be transmitted as part of or multiplexed with a synchronization signal such as a PSS, SSS, PBCH, etc. during a synchronization subframe; Islam, [0050] discloses such techniques may allow for a relatively small amount of data to be transmitting which may enhance the efficiency of a system for example paging group information may include relatively few bits of information which may be included in a synchronization signal broadcast and enables the base station to selectively transmit paging information to a subset of UEs which may provide benefits to the wireless communication system such as improving a battery life of the UEs; Islam, [0061] discloses the base station may have an antenna array with a number of antenna ports that the base station uses for beamforming (i.e. indicates that the beams correspond to its own antenna ports) in its communication with the UE.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the base station utilizes the antenna ports corresponding to the beams indicated in the response message when transmitting the paging message).
  Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Ly in view of Pan to incorporate the teachings of Islam for the purpose of enhancing the efficiency of the system (Islam, [0050]) and providing the system with a means to determine which beams and antenna ports to utilize in transmitting the paging message that (Islam, [0078]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process of transmitting a PSS and SSS to a user equipment from a base station wherein a paging indication is included in the PSS and SSS as taught by Ly) with another known element and comparable device utilizing a known technique (i.e. performing a process of transmitting a PSS and SSS to a user equipment from a base station wherein a paging indication is included in the PSS and SSS, wherein the process includes the base station receiving a response to the paging indication from the user equipment including a selected beam which is utilized by the base station in transmitting the paging message as taught by Islam) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of transmitting a PSS and SSS to a user equipment from a base station wherein a paging indication is included in the PSS and SSS and the user equipment receives a paging message based on the paging indication (i.e. as taught by Ly & Islam) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
Regarding claim 11, Ly discloses:
A wireless communication method, comprising: receiving, by a user equipment, an indication information (Ly, [0007] discloses a method of wireless communication operable at a user equipment UE (i.e. reads on user equipment) and the UE receives a plurality of time-domain symbols including a synchronization signal SS block and a supplemental channel (i.e. reads on indication information) and the SS block includes a primary synchronization signal PSS, a secondary synchronization signal SSS and a physical broadcast channel PBCH and at least one of the PSS or SSS being frequency multiplexed with the supplemental channel and the UE decodes the plurality of time-domain symbols to recover the supplemental channel PSS, SSS and PBCH that is jointly encoded with the supplemental channel; Ly, [0071] discloses a scheduling entity such as a gNB may transmit synchronization and control signals such as PSS, SSS and PBCH to one or more scheduled entities such as a UE using various SS block designs and each SS block may include a PSS, SSS, and PBCH and the SS block may include four OFDM symbols and the time-frequency resources such as REs or RBs of SS block may be allocated to carry a PSS, an SSS and a PBCH and some resources of the SS block may be allocated to a demodulation reference signal DMRS associated with the PBCH and in some aspects the PBCH spans a wider bandwidth than that of the PSS and/or SSS).
in one or more resource elements, wherein the one or more resource elements are resource elements in one or more synchronization signal symbols that are not mapped by a synchronization signal, wherein the indication information includes paging information; (Ly, Fig. 6 & [0074] discloses because the PSS and SSS do not use all the available bandwidth within the SS block (i.e. reads on synchronization signal), some or all of the unused/unallocated resources (i.e. reads on resource elements in one or more synchronization signal symbols that are not mapped) such as REs may be used for carrying other information (i.e. reads on indication information) or supplemental channels such as a scheduling grant of PDSCH resources that carry minimum system information block MSIB information, (i.e. reads on indication information includes scheduling information of remaining minimum system information), paging channel / signal (i.e. reads on indication information includes paging information), etc.; Ly, [0006] discloses the scheduling entity schedules a plurality of time-domain symbols for transmitting a synchronization signal SS block that includes a primary synchronization signal PSS, a secondary synchronization signal and a physical broadcast channel PBCH and the scheduling entity jointly encodes the PBCH and the supplemental channel for transmission and transmits the plurality of time-domain symbols including the SS block and the supplemental channel to a user equipment UE).
and transmitting a response to the  (Ly, [0049] discloses the UEs may receive the SS block containing the unified synchronization signals and in response transmit an uplink pilot or reference signal).
Ly discloses the transmission of paging channel or signal in the unused portions of a synchronization signal block SSB but fails to explicitly disclose that said paging signal is a paging downlink control information and therefore fails to disclose “wherein the indication information includes paging downlink control information”.
In addition, while Ly discloses transmitting a response to the received SS block, Ly fails to explicitly disclose that the transmission is in response to the paging indication information within the SS block and therefore fails to disclose “transmitting a response to the indication information received by the user equipment.”
In a related field of endeavor, Pan discloses:
wherein the indication information includes paging downlink control information (Pan, [0149] discloses SSBs can be used for transmitting synchronization signals and channels and to more efficiently utilize SSBs, other signals or channels may reuse a subset of SSBs to improve system throughput, reduce overhead and enhance spectrum efficiency and SSBs may be reused for other signals or channel transmissions such as paging downlink control information DCI; Pan, [0135] discloses reusing unused SSBs for transmission may allow system resources to be more efficiently utilized and system throughput to be enhanced; Pan, [0004] discloses a synchronization signal block SSB).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Ly to incorporate the teachings of Pan for the purpose of improving the system throughput, reduce overhead and enhance spectrum efficiency (Pan, [0135] & [0149]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process of utilizing unused SSBs to include various other information such as a paging signal as taught by Ly) with another known element and comparable device utilizing a known technique (i.e. performing a process of utilizing unused SSBs to include various other information such as a paging signal, wherein the various other information includes a paging downlink control information DCI as taught by Pan) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of utilizing unused SSBs to include various other information such as a paging signal (i.e. as taught by Ly & Pan) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
Ly in view of Pan discloses transmitting a paging signal but fails to explicitly disclose “transmitting a response to the indication information received by the user equipment.”
In a related field of endeavor, Islam discloses:
transmitting a response to the indication information received by the user equipment (Islam, [0075]-[0078] discloses base station may transmit paging group information associated with a first paging group across transmit beams 205 and discloses the first UE 115a (i.e. reads on user equipment) may receive the group paging information (i.e. reads on indication information) and transmit a first paging response (i.e. reads on response to the indication information) and discloses second UE 115b may receive the paging group information and may transmit a second paging response and discloses the base station may listen for paging response signals and receive the first paging response from the first UE 115a and the second paging response from the second UE 115b and the base station may transmit a directional data channel transmission containing paging information for UE 115a over the beams 205a, 205d and alternatively, the base station may in some cases transmit the directional data channel transmission containing the paging information over only beam 205a in the case that base station 105a is able to determine that the paging response received over resources corresponding to beam 205a originated at UE 115a; Islam, [0084] discloses the UE may transmit a paging response to base station that indicates a beam of the set of beams over which the paging group information was beamswept where the UE receives the control channel transmission over the indicated beam; Islam, [0071] discloses the paging group information may be transmitted as part of or multiplexed with a synchronization signal such as a PSS, SSS, PBCH, etc. during a synchronization subframe; Islam, [0050] discloses such techniques may allow for a relatively small amount of data to be transmitting which may enhance the efficiency of a system for example paging group information may include relatively few bits of information which may be included in a synchronization signal broadcast and enables the base station to selectively transmit paging information to a subset of UEs which may provide benefits to the wireless communication system such as improving a battery life of the UEs; Islam, [0061] discloses the base station may have an antenna array with a number of antenna ports that the base station uses for beamforming in its communication with the UE).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Ly in view of Pan to incorporate the teachings of Islam for the purpose of enhancing the efficiency of the system (Islam, [0050]) and providing the system with a means to determine which beams and antenna ports to utilize in transmitting the paging message that (Islam, [0078]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process of transmitting a PSS and SSS to a user equipment from a base station wherein a paging indication is included in the PSS and SSS as taught by Ly) with another known element and comparable device utilizing a known technique (i.e. performing a process of transmitting a PSS and SSS to a user equipment from a base station wherein a paging indication is included in the PSS and SSS, wherein the process includes the base station receiving a response to the paging indication from the user equipment including a selected beam which is utilized by the base station in transmitting the paging message as taught by Islam) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of transmitting a PSS and SSS to a user equipment from a base station wherein a paging indication is included in the PSS and SSS and the user equipment receives a paging message based on the paging indication (i.e. as taught by Ly & Islam) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
 	Regarding claim 12, Ly in view of Pan and further in view of Islam discloses:
The method of claim 11, wherein the one or more resource elements comprise one or more continuous pluralities of resource elements without a demodulation reference signal mapped to a resource element of the continuous plurality of resource elements, (Ly, Fig. 6 shows the frequency and time domain of the resource block comprising multiple unused portions of the PSS and the SSS occupying multiple resource elements of the frequency domain and the DMRS are mapped to the PBCH and not the unused portions; Ly Fig. 4 shows multiple continuous resource elements above and below the resource block RB).
and wherein the method further comprises: receiving a demodulation reference signal in one or more resource elements in one or more physical broadcast channel symbols that are adjacent to at least one of the one or more synchronization signal symbols, (Ly, Fig. 6 & [0071] discloses a scheduling entity such as a gNB may transmit synchronization and control signals such as PSS, SSS and PBCH to one or more scheduled entities such as a UE using various SS block designs and each SS block may include a PSS, SSS, and PBCH and the SS block may include four OFDM symbols and the time-frequency resources such as REs or RBs of SS block may be allocated to carry a PSS, an SSS and a PBCH and some resources of the SS block may be allocated to a demodulation reference signal DMRS associated with the PBCH and in some aspects the PBCH spans a wider bandwidth than that of the PSS and/or SSS and Fig. 6 shows the frequency and time domain of the resource block comprising PSS, SSS and PBCH which are adjacent in time to each other wherein the PBCH includes a DMRS).
wherein the indication information shares a same antenna port with the physical broadcast channel (Ly, [0073]-[0074] discloses the PBCH may be transmitted from two ports such as one common port P0 with PSS/SSS and discloses because the PSS and SSS do not use all the available bandwidth within the SS block, some or all of the unused unallocated resources may be used for carrying other information or supplemental channels including the scheduling grant of PDSCH resources that carry minimum system information block MSIB information, paging channel or signal, a supplemental PBCH, etc.; Ly, [0077] discloses the scheduling entity may use the same transmit Tx configuration for transmitting the supplemental PBCH and PBCH in the same SS block and a Tx configuration refers to a certain combination of transmission schemes for example a transmitting device may use the same antenna port configuration.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that an SS block may carry multiple different information in the unused unallocated resources such as a combination of the MSIB information, paging signal and PBCH and which is transmitted via a common antenna port).
Regarding claim 14, Ly in view of Pan and further in view of Islam discloses:
The method of claim 11, wherein the one or more resource elements are outside a bandwidth of the one or more synchronization signals, and wherein the one or more resource elements are inside a bandwidth of one or more physical broadcast channels (Ly, Fig. 6 & [0074] discloses because the PSS and SSS do not use all the available bandwidth within the SS block, some or all of the unused/unallocated resources such as REs may be used for carrying other information or supplemental channels such as a paging channel / signal and Fig. 6 shows the PSS and SSS having shorter bandwidth with the unused portions shown as outside the bandwidth of the PSS and SSS and overlapping and inside the bandwidth of the PBCH; Ly, [0071] discloses in some aspects the PBCH spans a wider bandwidth than that of the PSS and/or SSS).
Regarding claim 18, Ly in view of Pan and further in view of Islam discloses:
The method of claim 11, further comprising: receiving one or more paging messages based on information transmitted in the response (Islam, [0078] discloses the base station may listen for paging response signals and receive the first paging response from the first UE 115a and the second paging response from the second UE 115b and the base station may transmit a directional data channel transmission containing paging information for UE 115a over the beams 205a, 205d and alternatively, the base station may in some cases transmit the directional data channel transmission containing the paging information over only beam 205a in the case that base station 105a is able to determine that the paging response received over resources corresponding to beam 205a originated at UE 115a; Islam, [0084] discloses the UE may transmit a paging response to base station that indicates a beam of the set of beams over which the paging group information was beamswept where the UE receives the control channel transmission over the indicated beam). 
Regarding claim 19, Ly in view of Pan and further in view of Islam discloses:
The method of claim 11, further comprising: receiving the indication information in a space corresponding to one antenna port of a plurality of antenna ports over which the indication information was transmitted; wherein the response indicates at least one antenna port; and receiving one or more paging messages in a space corresponding to one of the at least one indicated antenna ports, the one or more paging messages transmitted using the antenna ports indicated in the responses (Islam, [0075]-[0078] discloses base station may transmit paging group information associated with a first paging group across transmit beams 205 and discloses the first UE 115a may receive the group paging information and transmit a first paging response and discloses second UE 115b may receive the paging group information and may transmit a second paging response and discloses the base station may listen for paging response signals and receive the first paging response from the first UE 115a and the second paging response from the second UE 115b and the base station may transmit a directional data channel transmission containing paging information for UE 115a over the beams 205a, 205d and alternatively, the base station may in some cases transmit the directional data channel transmission containing the paging information over only beam 205a in the case that base station 105a is able to determine that the paging response received over resources corresponding to beam 205a originated at UE 115a; Islam, [0084] discloses the UE may transmit a paging response to base station that indicates a beam of the set of beams over which the paging group information was beamswept where the UE receives the control channel transmission over the indicated beam; Islam, [0071] discloses the paging group information may be transmitted as part of or multiplexed with a synchronization signal such as a PSS, SSS, PBCH, etc. during a synchronization subframe; Islam, [0050] discloses such techniques may allow for a relatively small amount of data to be transmitting which may enhance the efficiency of a system for example paging group information may include relatively few bits of information which may be included in a synchronization signal broadcast and enables the base station to selectively transmit paging information to a subset of UEs which may provide benefits to the wireless communication system such as improving a battery life of the UEs; Islam, [0061] discloses the base station may have an antenna array with a number of antenna ports that the base station uses for beamforming (i.e. indicates that the beams correspond to its own antenna ports) in its communication with the UE.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the base station utilizes the antenna ports corresponding to the beams indicated in the response message when transmitting the paging message).



Claim(s) 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al. (US Patent Publication 2018/0302182 herein after referenced as Ly) in view of PAN et al. (US Patent Publication 2020/0067755 herein after referenced as Pan) in view of Islam et al. (US Patent Publication 2018/0199310 herein after referenced as Islam) and further in view of Oroskar et al. (US Patent 8,929,927 herein after referenced as Oroskar).  

Regarding claim 15, Ly in view of Pan and further in view of Islam discloses:
The method of claim 11 (see claim 11).
Ly in view of Pan and further in view of Islam discloses receiving a paging signal such as a paging downlink control information but fails to explicitly disclose a paging transmission mode and therefore fails to disclose “wherein the indication information comprises an indicator of a paging transmission mode, wherein the paging transmission mode is a mode by which a paging downlink control information and/or paging message is to be transmitted, and wherein the paging transmission mode is from a plurality of available transmission modes.” 
In a related field of endeavor, Oroskar discloses:
wherein the indication information comprises an indicator of a paging transmission mode, wherein the paging transmission mode is a mode by which a (Oroskar, Column 9, Lines 1-5 discloses the SCI of a particular WCD or UE is typically configured in the base station serving the WCD which may indicate the SCI to WCDs in a system parameters message or in other messages that are broadcast in the coverage area; Oroskar, Column 15, Lines 42-51 discloses the RAN determining one or more paging parameters for communications over the first paging channel and such paging parameters may include but are not limited to a quick paging setting such as to enable or disable quick paging, a setting that indicates the period at which a device in the coverage area should listen to the paging channel such as the slot cycle index SCI, etc.; Oroskar, Column 8, Lines 57-66 discloses a slot cycle index SCI typically defines the time slots at which a WCD or UE will check the paging channel for a page request message and a WCD operating at slot cycle index 0 would listen for a page request message every 1.28 seconds, a WCD operating at slot cycle index 1 will listen for a page request every 2.56 seconds; Oroskar, Column 12, Lines 7-12 discloses the RAN broadcasts quick page messages once per quick paging channel time slot and every WCD assigned to the same quick paging channel time slot then reads the same broadcast quick page message and depending on how many WCDs are assigned to the same quick paging channel slot, two or more WCDs may need to share a first indicator bit.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the slot cycle index SCI is a paging transmission mode that is selected from a plurality of SCI).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Ly in view of Pan and further in view of Islam to incorporate the teachings of Oroskar for the purpose of providing the system with a means to conserve battery power (Oroskar, Column 11, Lines 28-30) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process of transmitting a paging signal to the mobile device as taught by Ly) with another known element and comparable device utilizing a known technique (i.e. performing a process of transmitting a paging signal to the mobile device, wherein the paging signal includes scheduling information and paging reason category information indicating the paging reason that causes the mobile device to wake up to receive paging messages or to remain asleep to conserve battery power as taught by Oroskar) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of transmitting a paging signal to the mobile device (i.e. as taught by Ly & Oroskar) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.   
Regarding claim 17, Ly in view of Pan and further in view of Islam discloses:
The method of claim 11 (see claim 11).
Ly in view of Pan and further in view of Islam discloses receiving a paging signal such as a paging downlink control information but fails to explicitly disclose a paging transmission mode and therefore fails to disclose “wherein the indication information comprises a paging reason category indication information and user equipment indication information, wherein the paging reason category indication information indicates a reason for which the indication information is being transmitted, and wherein the user equipment is paged using the user equipment indication information.”
In a related field of endeavor, Oroskar discloses:
wherein the indication information comprises a paging reason category indication information and user equipment indication information, wherein the paging reason category indication information indicates a reason for which the indication information is being transmitted, and wherein the user equipment is paged using the user equipment indication information (Oroskar, Column 15, Lines 42-51 discloses the RAN determining one or more paging parameters for communications over the first paging channel and such paging parameters may include but are not limited to a quick paging setting such as to enable or disable quick paging, a setting that indicates the period at which a device in the coverage area should listen to the paging channel such as the slot cycle index, etc.; Oroskar, Fig. 3 & Column 11, Lines 21-58 discloses the purpose of the quick page message is to indicate to WCD whether or not the WCD should wake up for the next paging channel slot and then the RAN may indicate to the WCD to wake up during the next time slot in order to receive the page message, otherwise WCD would stay asleep during the next time slot in order to conserve battery power and wherein Fig. 3 illustrates one implementation of a quick page message sent to WCD during a quick paging channel time slot and the message includes a plurality of bits called paging indicator bits, divided into four frames  and in order to indicate to WCD that it should wake up to receive a page message on the next paging channel slot, the RAN will set both indicator bits 302, 304 in the quick page message sent to WCD and a set bit may take on the value of a “one” as opposed to a “zero” and when WCD receives the quick page message, and determines that both of the assigned indicator bits are set, WCD will wake up during the next paging channel slot otherwise if WCD determines that one or both indicator bits are not set, then WCD will not be paged and so it can remain asleep during the next paging channel slot; Oroskar, Column 16, Lines 14-16 discloses a base station may dynamically enable and disable quick paging in a coverage area depending upon the measure of CSFB device prevalence at a given point in time; Oroskar, Column 17, Lines 14-26 discloses the slot cycle index may be set more granularly for example a first and second threshold for a CSFB device prevalence may be defined and if he CSFB device prevalence is less than the first threshold, the base station may set the slot cycle index equal to 2 which indicates to WCDs in the coverage area to wakeup and listen to the paging channel once every 5.12 seconds and if the CSFB device prevalence is greater than the first threshold but less than the second threshold then the base station ay set the slot cycle index to wake up and listen to the paging channel once every 2.56 seconds; Oroskar, Column 8, Lines 57-66 discloses a slot cycle index SCI typically defines the time slots at which a WCD or UE will check the paging channel for a page request message and a WCD operating at slot cycle index 0 would listen for a page request message every 1.28 seconds, a WCD operating at slot cycle index 1 will listen for a page request every 2.56 seconds; Oroskar, Column 9, Lines 1-5 discloses the SCI of a particular WCD or UE is typically configured in the base station serving the WCD which may indicate the SCI to WCDs in a system parameters message or in other messages that are broadcast in the coverage area; Oroskar, Column 12, Lines 7-12 discloses the RAN broadcasts quick page messages once per quick paging channel time slot and every WCD assigned to the same quick paging channel time slot then reads the same broadcast quick page message and depending on how many WCDs are assigned to the same quick paging channel slot, two or more WCDs may need to share a first indicator bit; Oroskar, Column 4, Lines 26-30 discloses certain aspects of the systems and methods can be arranged and combined in a wide variety of different configuration and all of which are contemplated; Oroskar, Column 20, Lines 39-45 discloses those of ordinary skill in the art will appreciate that numerous changes may be made and elements can be added, omitted, combined, distributed, reordered or otherwise modified.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the paging message transmitted to the WCD would include a paging reason category indication information comprising of the assigned indicator bits that indicates the specific paging reason to be for the WCD to wake up or remain asleep and would include the scheduling information indicated by the slot cycle index indicating how long before the WCD would need to wakeup and listen for a paging message).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Ly in view of Pan and further in view of Islam to incorporate the teachings of Oroskar for the purpose of providing the system with a means to conserve battery power (Oroskar, Column 11, Lines 28-30) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process of transmitting a paging signal to the mobile device as taught by Ly) with another known element and comparable device utilizing a known technique (i.e. performing a process of transmitting a paging signal to the mobile device, wherein the paging signal includes scheduling information and paging reason category information indicating the paging reason that causes the mobile device to wake up to receive paging messages or to remain asleep to conserve battery power as taught by Oroskar) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of transmitting a paging signal to the mobile device (i.e. as taught by Ly & Oroskar) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.   


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/           Primary Examiner, Art Unit 2645